Citation Nr: 0506264	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a back injury.  
In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

In May 2004, the Board remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDING OF FACT

The competent and most probative medical evidence of record 
shows that the veteran's current back disability is not 
related to a back injury in service, or any other incident in 
service.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a September 2002 VA letter, which is 
prior to the October 2002 rating decision.  The RO notified 
the veteran again in July 2003 and June 2004.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for a back injury, so that VA could 
help by getting that evidence.  

The Board notes that the September 2002 and July 2003 VA 
letters notified the veteran that he had 30 days from the 
date of the letter to respond.  The veteran was further 
advised that if he did not respond by the end of the 30-day 
period, his appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.  Moreover, after this case 
was remanded by the Board, the June 2004 VA letter notified 
the veteran that he had an additional 60 days to submit or 
notify VA of evidence in support of his claim.

The RO notified the veteran why he was not entitled to 
service connection for a back injury in the October 2002 
rating decision, the February 2003 statement of the case, and 
the November 2004 supplemental statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection was not warranted for a back injury under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records dated from December 1979 to 
March 2001, private chiropractic records dated from August 
1994 to September 2002, and a May 2002 private medical 
opinion.  In October 2002, the veteran notified VA that there 
were additional treatment records for his back since the 
1960s, but either he does not remember the names of 
physicians or they have died.  The veteran testified in the 
September 2003 Board hearing that he had received treatment 
for his back from 1964 onward in Colorado, New Jersey, 
Tennessee, and Georgia, as well as treatment from his private 
chiropractor since 1979 to present, none of which are 
reflected in the record.  After this case was remanded, in a 
June 2004 VA letter, the veteran was requested to inform VA 
of the names, addresses, and dates of treatment for all 
medical care providers he had seen for his back since 
service, including all the states listed, as well as other 
places.  In November 2004, the veteran stated that his 
private chiropractor had no treatment records back to 1979 
because he did not keep his records that long.  He also 
stated that he has no way of obtaining the doctors' names or 
medical records for treatment he received in the various 
states he lived in.  Thus, the Board finds that VA has made 
reasonable efforts to obtain all available records.  
Moreover, no additional medical treatment records are 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in October 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In September 2002, the veteran filed a claim of service 
connection for a low back injury.  He stated that in service, 
he injured his back when he was crushed between a truck and a 
trailer in March 1962, and that since that time his back has 
gotten progressively worse.  In August 2003, the veteran 
specified that his injury occurred when he was attempting to 
hook up a water tank trailer to his truck.  The water tank 
trailer began to roll, caught him in the lower back, and 
pushed him down the hill into the back of his truck.  He 
stated that when he came to, he was laying on his back with a 
roll under the small of his back because they thought his 
back was broken.  He also noted that he had bruised ribs, 
shoulder, and kidneys.  He stated that he was aware his 
records show him to be conscious at the time of injury, but 
that he was in fact unconscious at the scene of the accident 
and came to before he was taken to the dispensary.  He stated 
that he was treated with codeine for the pain, but this did 
not help and he was in pain until he arrived at the Nurnberg 
Army Hospital.  In the September 2003 Board hearing, the 
veteran testified that it was the fender of one of the 
vehicles that caught him in the back, and that afterwards, he 
was wrapped in a bandage to support his ribs and back.  He 
noted that he continued to do supply duties in service and 
experience back pain but at the time thought it was strain 
from exercising.   He stated that within one year after 
discharge from service, he received treatment for his sore 
muscles and back strain.  He also stated that he continued to 
receive treatment 1 to 14 times a year as he moved from state 
to state, but does not recall the names of the doctors.  He 
indicated that two of the discs in his lower back are gone 
and that his chiropractor told him that this causes his 
vertebrae and ribs to pop out below his left shoulder blade.  
He stated that when this happens he uses heating pads and ice 
packs and rests for a few days.  He noted that his back 
condition prevents him from bending over to pick something up 
and that he cannot strain or shift in his seat or his back 
will go out.  He also noted that getting up to walk across 
the floor, sneezing, or coughing can cause his back to go 
out, and that he has restricted movement, having to face an 
object and squat to pick it up.  He stated that he is self-
employed as a carpenter and has to miss work about four 
months out of the year because of his back.  The veteran 
noted that his private chiropractor told him his back 
condition is related to service based on his reported history 
and the chiropractor's examination.  In sum, the veteran 
contends that his current back condition is directly related 
to a back injury he suffered in service, entitling him to 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Initially, the Board notes that the veteran has a current 
back disability.

Private chiropractic reports dated from August 1994 to 
September 2002 show the veteran was treated for complaints of 
back pain and episodes of his back going out.

A May 2002 statement from the private chiropractor shows 
treatment since June 1979 for a lumbar segmental dysfunction 
with accompanying paraspinal muscle spasms.

An October 2004 VA examination report shows a diagnosis of 
chronic low back strain with likely degenerative disk 
disease.  The x-ray examination report on the lumbosacral 
spine shows mild narrowing of the L3-4 and L5-S1 interspaces 
and mild degenerative changes of the posterior facet joints 
at L5-S1.  No other abnormalities were identified. 

The next issue is whether there is evidence of an in-service 
back injury.  The service medical records show that on April 
15, 1962, the veteran was injured after being pinned between 
a truck tailgate and another vehicle in Grafenwohr, Germany.  
The veteran was reported not to have lost consciousness and 
was treated with codeine.  At the Nurnberg Army Hospital, 
physical examination was found essentially negative except 
for questionable contusion on the left infra scapular region.  
His hospital course was reported as bed rest and observation.  
He was found to have moderate inspiratory right lower chest 
pain, although chest was clear to percussion and 
auscultation.  He also was found ambulatory and afebrile with 
slight tenderness and pain at the right lower costal margin, 
laterally, but improving.  The chest x-ray was negative.  The 
veteran reportedly became asymptomatic and was discharged to 
duty on April 24, 1962.

Although the service medical records show that only the 
scapular, chest, and costal regions were injured when the 
veteran was pinned between the truck tailgate and another 
vehicle, the Board finds that the fact that this occurrence 
was reported in the record is enough evidence to support an 
in-service back injury.  Thus, as the record shows a current 
back disability and an in-service back injury, the 
determinative question becomes whether there is evidence of a 
relationship between the two.  Upon a review of the record, 
there is both evidence in favor and against the claim.

The favorable evidence consists of the May 2002 statement 
from a private chiropractor, in which he states that he has 
treated the veteran for his back since 1979 and that it is 
his opinion that "his problems are a result of an injury he 
received while in the U.S. Army."  

The unfavorable evidence consists of an October 2004 VA 
examination report.  The examiner indicated that she had 
reviewed the claims file including the injury in service, and 
found that while the veteran clearly has low back strain and 
likely degenerative joint disease of the back, there is no 
evidence to suggest that this was an ongoing process from his 
initial injury.  The examiner noted that the exit examination 
shows the pain to be resolved.  She also noted that there was 
no evidence to suggest a low back injury, as treatment seemed 
to be concentrated on the upper back and chest.  The examiner 
found that although the veteran reportedly suffered a fairly 
significant injury in service, there was no evidence to 
suggest that it had not resolved by the time of discharge.  
She noted that the etiology of the claimed back disability 
was not clear.  The examiner found, however, that the back 
disorder seemed to be a progressive injury due to the ongoing 
needs of his work, which required years and years of lifting 
relatively heavy objects.  She noted that there was a 
notation in the claims file of an on-site job injury 
sustained by a fall but no specific medical records were 
apparent.  The examiner thus found that "the current back 
condition is likely not related to the service-relate 
injury."  There are no other medical opinions addressing the 
etiology of the back condition of record.

Although there is evidence both in favor and against the 
claim, the evidence is not equally balanced.  While the 
private chiropractor reportedly had ongoing treatment of the 
veteran, the veteran testified at the September 2003 Board 
hearing that he had not provided the chiropractor with the 
claims file.  Thus, chiropractor's opinion on the etiology of 
the veteran's back disability is based solely on his 
examination and the veteran's reported history.  The Board 
finds that the October 2004 VA examination report is of 
greater probative value in light of the physician having 
reviewed the evidence, discussed the evidence and examined 
the veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  

The Board notes the veteran's argument that his current back 
disability as a result of a back injury in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which shows no relation 
between the veteran's back disability and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the claim of service connection for a back injury is 
denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a back injury is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


